Table of Contents Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 21 9. Consolidated financial position 22 10. Business combinations 24 11. Changes in accounting policies 25 12. Controls and procedures 25 13. Selected quarterly financial information 26 Consolidated Interim Financial Statements Consolidated statement of financial position 27 Consolidated income statement 28 Consolidated statement of comprehensive (loss) income 29 Consolidated statement of changes in equity 30 Consolidated statement of cash flows 31 Notes to the Consolidated Interim Financial Statements Note 1 – Nature of operations and summary of significant accounting policies 32 Note 2 – Changes in accounting policies 33 Note 3 – Net assets held for sale and discontinued operations 33 Note 4 – Business combinations 34 Note 5 – Accounts receivable 35 Note 6 – Debt facilities and finance expense – net 35 Note 7 – Government assistance 36 Note 8 – Share capital, earnings per share and dividends 36 Note 9 – Employee compensation 37 Note 10 – Other (losses) gains – net 37 Note 11 – Restructuring, integration and acquisition costs 37 Note 12 – Supplementary cash flows information 38 Note 13 – Fair value of financial instruments 38 Note 14 – Operating segments and geographic information 41 Note 15 – Related party transactions 43 Management’s Discussion and Analysis for the three months ended June 30, 2016 1. HIGHLIGHTS FINANCIAL FIRST QUARTER OF FISCAL 2017 Revenue from continuing operations lower compared to last quarter and higher compared to the first quarter of fiscal 2016 - Consolidated revenue from continuing operations was $651.6 million this quarter, $70.9 million or 10% lower than last quarter and $94.6 million or 17% higher compared to the first quarter of fiscal 2016. Net income attributable to equity holders of the Company from continuing operations higher compared to last quarter and the first quarter of fiscal 2016 - Net income attributable to equity holders of the Company from continuing operations was $68.7 million (or $0.25 per share) this quarter, compared to $61.2 million (or $0.23 per share) last quarter, representing an increase of $7.5 million or 12%, and compared to $44.9 million (or $0.17 per share) in the first quarter of fiscal 2016, representing an increase of $23.8 million or 53%; - Specific items included in net income attributable to equity holders of the Company from continuing operations were restructuring, integration and acquisition costs of $3.1 million ($2.2 million after tax or $0.01 per share) this quarter compared to $16.8 million ($11.6 million after tax or $0.04 per share) last quarter and $7.7 million ($5.7 million after tax or $0.02 per share) in the first quarter of fiscal 2016. Net income before specific items1 was $70.9 million and earnings per share before specific items1 was $0.26 for the quarter compared to $72.8 million (or $0.27 per share) last quarter and $50.6 million (or $0.19 per share) in the first quarter of fiscal 2016. Free cash flow1 from continuing operations at positive $15.5 million this quarter, stable compared to last quarter and higher compared to the first quarter of fiscal 2016 - Net cash provided by continuing operating activities was $54.2 million this quarter, compared to $51.0 million last quarter and net cash used in continuing operating activities of $46.4million in the first quarter of last year; - Maintenance capital expenditures1 and other asset expenditures were $16.1 million this quarter, $18.8 last quarter and $14.6million in the first quarter of last year; - Cash dividends were $19.0 million this quarter, $19.3 million last quarter and $12.9 million in the first quarter of last year. Capital employed1 increased by $58.2 million over last quarter - Non-cash working capital1 increased by $119.9 million, ending at $308.8 million; -
